Case 8:19-cv-00449-CEH-JSS Document 95 Filed 02/14/20 Page 1 of 2 PageID 1958




                             UNITED STATES DISTRICT
                            COURT MIDDLE DISTRICT OF
                             FLORIDA TAMPA DIVISION


  WAHEED NELSON,                                          CASE NO.: 8:19-cv-00449-CEH-JSS


          Plaintiff,

  vs.

  BOB GAULTIERI, Official Capacity as
  Sheriff of Pinellas County, FLORIDA
  DEPARTMENT OF CORRECTIONS,
  CORIZON, LLC, MAXIM HEALTHCARE
  SERVICES, INC., MATTHEW SWICK,
  M.D., ALL FLORIDA ORTHOPAEDIC
  ASSOCIATES, P.A., and WITCHNER
  BELIZAIRE, M.D.,

        Defendants.
  _______________________________________/

                       SECOND AMENDED NOTICE OF MEDIATION

        Plaintiff, WAHEED NELSON, by and through undersigned counsel, gives notice to the

Court that all day mediation, time to start 10 a.m., is set with Gary Larsen on April 29, 2020 at

the offices of Gary Larsen, Dickinson & Gibbons, P.A. 401 North Cattlemen Road, Suite 300

Gateway Professional Center Sarasota, FL, 34232 Tel: (941) 366-4680



                                             /s/ Linda Bellomio Commons
                                              Linda Bellomio Commons, Esq.
                                              Florida Bar No:0778346
                                              P.O. Box 340261
                                              Tampa, FL 33694
                                              T:(352) 610-4416
                                              F: (813) 265-3010
                                              Email: lcommons@aol.com
Case 8:19-cv-00449-CEH-JSS Document 95 Filed 02/14/20 Page 2 of 2 PageID 1959



                                          Secondary: dmheiser1@gmail.com
                                          Attorney for Plaintiffs



                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY THAT a true and correct copy of the foregoing Notice of

Mediation was served this 14th day of February, 2020 through the CM/ECF to all counsel of

record.

                                            /s/ Linda Bellomio Commons
